Fourth Court of Appeals
                                          San Antonio, Texas
                                                  May 15, 2019

                                              No. 04-17-00688-CV

                                    Jose CORRO and Concepcion Corro,
                                              Appellants

                                                         v.

          Andres PEREZ, Perez & Malik, PLLC and Adriana Medrano of Perez & Malik,
                                        Appellees

                      From the 38th Judicial District Court, Medina County, Texas
                                   Trial Court No. 16-06-23689-CV
                             Honorable H. Paul Canales, Judge Presiding

                                                 ORDER
       On May 8, 2019, appellant filed a “Motion to Request Appellate Record to Appeal to
Supreme Court of Texas.” Our opinion issued in this appeal on December 19, 2018. We denied
appellant’s motion for en banc reconsideration on January 15, 2019. This court’s plenary power
to consider any relief sought by appellant expired thirty days after we denied his motion for en
banc reconsideration.1 See TEX. R. APP. P. 19.1.

         Accordingly, appellant’s motion is dismissed for lack of jurisdiction.


                                                               _________________________________
                                                               Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of May, 2019.


                                                               ___________________________________
                                                               KEITH E. HOTTLE,
                                                               Clerk of Court


1
  Additionally, we note that this request is moot as appellant was provided with a printed copy of the appellate
record pursuant to our February 26, 2018 order which granted appellant’s request for the record.